Citation Nr: 1442232	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-00 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1964 to December 1984.

This matter comes before the Board of Veteran's Appeals (Board) from a January 2011 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Manila, Philippines.


FINDINGS OF FACT

1. In an unappealed August 2009 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected diabetes mellitus.

2. The evidence submitted subsequent to the August 2009 rating decision does not relate to an unestablished fact necessary to substantiate the claim for entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1. The unappealed August 2009 rating decision which denied service connection for hypertension, to include as secondary to the Veteran's service-connected diabetes mellitus, is final. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.104(a), 20.302, 20.1103 (2013).

2. New and material evidence has not been submitted, and the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected diabetes mellitus, is not reopened. 38 U.S.C.A. §§ 1154(a) , 5108, 7105 (West 2002); 38 C.F.R. § 3.156 , 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim. As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims. In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In VA correspondence, dated in September 2010, VA informed the Veteran of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, of the reasons for the prior denial, and of the criteria for assignment of an effective date and disability rating in the event of award of service connection.  

In Pelegrini v. Principi, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision. Because complete VCAA notice in this case was provided prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).


Duty to assist

With regard to the duty to assist, the claims file contains the appellant's service treatment records (STRs), private medical records, and the statements of the Veteran.  

With regard to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected diabetes mellitus, VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received. See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).

Legal criteria 
New and material evidence

In general, RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2013). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108. See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology. See Barr v. Nicholson, 21 Vet.App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms.  Savage v. Gober, 10 Vet.App. 488 (1997).  

Analysis

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, the appellant's claim for entitlement to service connection for hypertension was denied by the RO in August 2009, because the Veteran failed to show this his hypertension occurred or was aggravated by service. The appellant did not appeal the decision and it became final. In September 2010, the appellant requested that his claim for entitlement to service connection for hypertension be reopened.   

Evidence of record at time of last final denial

At the time of the August 2009 RO denial, the evidence of record consisted of the Veteran's DD 214, his STRs, the Veteran's lay statements, medical records and correspondence. 

The Veteran's in-service STRs are negative for any complaints or treatment in regard to hypertension. 

Private medical records from July 2007 to September 2009 reflect that the Veteran has been diagnosed and treated for hypertension. 

Evidence of record since the last final denial

The evidence received since the last final denial includes additional medical records and the statements of the Veteran that his hypertension occurred during service and that it is secondary to his service connected diabetes mellitus. (See May 2011 statement in support of claim and September 2010 supplemental claim for compensation).

A VA medical examination and opinion was obtained in February 2013. The examining clinician opined that the Veteran's hypertension was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness. The clinician explained that there were no nephrologic complications noted during the Veteran's 2002 VA medical examination. The clinician further noted that the 2002 VA medical examination reflected that the Veteran's hypertension was controlled at the time of the examination. Based on the above reasoning and the review of the claims folder, the clinician determined that it is less likely than not that the Veteran's diabetes mellitus permanently aggravated or worsened the Veteran's hypertension.

Old and new evidence of record considered as a whole

The Board finds that the additional evidence does not raise the possibility of substantiating the claim for entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected diabetes mellitus. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim. Shade, 24 Vet. App. at 110.

The evidence received since the last final decision does not relate to establishing a fact necessary to the Veteran's claim. The additional medical evidence simply reflects that the Veteran has hypertension but does not indicate that his hypertension is causally related to his military service. Instead, the additional medical evidence received is against such finding. (See February 2013 VA medical examination). Furthermore, the evidence does not relate to establishing that the Veteran's hypertension manifested to a compensable degree within one year from active service, as to provide for a presumption to service connection. 38 C.F.R. § 3.309(a). In addition, the Veteran's lay statements that his hypertension occurred or was aggravated due to service, to include as secondary to his service connected diabetes mellitus, are cumulative and redundant; as the Veteran made similar statements at the time of the last prior final denial. Based on the foregoing, the Board concludes that the evidence submitted since the August 2009 RO decision is not new and material and does not serve to reopen the Veteran's service connection claim. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

New and material evidence not having been received to reopen the claim of entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected diabetes mellitus, the appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


